DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 05 July 2022.  In view of this communication, claims 1-20 are now pending in the application, with claims 2-14 and 20 being withdrawn from consideration.
Election/Restriction
The Applicant’s election without traverse of Group D, corresponding to claims 1 and 15-19, in the reply filed on 05 July 2022 is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 29 September 2020 and 30 July 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 16-17 recite a device (i.e. an electric motor and a wind turbine, respectively) in which the stator assembly of claim 1 is used, but do not recite any additional limitations of said stator assembly.  Thus, the claims fail to further limit the subject matter of claim 1.
Claims 18-19 are rejected due to their dependency on claim 17.
The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Mantere (US 2010/0237727 A1), hereinafter referred to as “Mantere”.
Regarding claim 1, Mantere discloses a stator assembly [5] (fig. 1-2; ¶ 0023-0024), comprising: 
a stator bracket [5a/5b/5c] (fig. 1; ¶ 0033; the bottom of cooling channel 7a is formed of “sheet metal” attached to the stator core), and 
a stator core [4] (fig. 1; ¶ 0024), 
wherein the stator bracket [5a/5b/5c] comprises a support enclosure plate [5c], the stator core [4] is mounted on the support enclosure plate [5c], a first axial airflow channel [7a] is formed between the support enclosure plate [5c] and a radial side surface of the stator core [4] (fig. 1-2; ¶ 0025, 0027, 0032-0034), 
wherein the stator assembly [5] further comprises an airflow delivering unit [11] for supplying a first cold airflow [6a] to the first axial airflow channel [7a], which makes the first cold airflow [6a] flow in an axial direction of the first axial airflow channel [7a] (fig. 1; ¶ 0025, 0028, 0030; fans, element 11, force the air to flow radially outward, axially through the axial airflow channel, and radially inward to the heat exchanger).

    PNG
    media_image1.png
    393
    912
    media_image1.png
    Greyscale

Regarding claim 16, Mantere discloses an electrical motor (¶ 0022), comprising the stator assembly according to claim 1, as stated above.
Regarding claim 17, Mantere discloses a wind turbine (¶ 0015-0016), comprising the stator assembly according to claim 1, as stated above.
Allowable Subject Matter
Claim(s) 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, and all claims dependent thereon, the prior art does not disclose, inter alia, the stator assembly according to claim 1, wherein the stator core further comprises the airflow delivering unit, and the airflow delivering unit further comprises a vortex tube mounted on the stator support, the vortex tube comprises a vortex chamber, a nozzle in communication with the vortex chamber tangentially in a radial direction of the vortex chamber, a hot end tube section connected to one axial side of the vortex chamber, a cold end tube section connected to the other axial side of the vortex chamber, and a regulating valve provided in the hot end tube section, and the cold end tube section is in communication with the first axial airflow channel.
Regarding claim 18, and all claims dependent thereon, the prior art does not disclose, inter alia, the wind turbine according to claim 17, wherein the airflow delivering unit comprises a cold airflow supply device, the cold airflow supply device comprises a vortex tube, and the vortex tube comprises a vortex chamber, a nozzle in communication with the vortex chamber tangentially in a radial direction of the vortex chamber, a hot end tube section connected to an axial side of the vortex chamber, a cold end tube section connected to another axial side of the vortex chamber, and a regulating valve provided in the hot end tube section, and the cold end tube section is in communication with the first axial airflow channel.
While the prior art discloses various arrangements of vortex/turbulence generators within a stator cooling structure (see, for example, the Messner reference cited below), it does not disclose the particular arrangement recited above.  Specifically, the arrangement of the vortex chamber and nozzle tangentially in the radial direction is not found in the prior art.  Thus, the invention recited in claims 15 and 18 is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Ma (US 11,384,741 B2) discloses the same invention as the present application.
Messner et al. (US 2019/0334394 A1) discloses a wind turbine generator comprising an inner stator having passages therein for a cooling fluid to circulate, and means for generating a turbulent flow (fig. 2-5; ¶ 0042);
Ma et al. (US 2018/0069442 A1) discloses a wind turbine generator comprising a stator fixed via a bracket, the bracket having a support enclosure plate forming an axial flow channel for a cooling fluid, and an airflow delivering unit for supplying an airflow to the axial flow channel (fig. 1-3).
Wang et al. (US 2018/0019642 A1) discloses a wind turbine generator comprising a stator fixed via a bracket, the bracket having a support enclosure plate forming an axial flow channel for a cooling fluid, and an airflow delivering unit for supplying an airflow to the axial flow channel (fig. 1-2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834